Reasons for Allowance

Claims 1-3, 5-8, 10-14, 16-19 and 21-22 are allowed.
Claims  4, 9, 15, 20 and 23 are cancelled.
This allowance is granted based on the amended claims present on the record, dated 8/29/2022. In the last office action, the examiner objected to dependent claims 4-6 and 15-17. The applicant has amended the independent claims 1 and 12 by moving up dependent claims 4 and 15, respectively.
Regarding independent claims 1 and 12 and respective subsequent dependent claims (2-3, 5-8, 10-11) and (13-14, 16-19, 21-22), the best prior art of record fails to teach or render obvious, alone or in combination, “wherein, when the preset parameter is the synchronization offset between the base station and the GNSS, said determining, by the terminal apparatus, the at least one synchronization source from the one or more synchronization sources according to the searched downlink synchronization signal and the preset parameter, comprises: obtaining, by the terminal apparatus, at least one synchronization offset by receiving a synchronization offset between each of the one or more synchronization sources and the GNSS; selecting, by the terminal apparatus, a synchronization offset within a first preset range from the at least one synchronization offset; and determining, by the terminal apparatus, at least one synchronization source corresponding to the selected synchronization offset as the synchronization source of the terminal apparatus” in combination with other limitations set forth in the respective claims.
Therefore independent claims 1 and 12 are considered non-obvious. Since dependent claims (2-3, 5-8, 10-11) and (13-14, 16-19, 21-22) depend from claims 1 and 12 respectively, directly or indirectly, they are deemed to be non-obvious as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477